DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 18 October 2018 are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US patent 7,844,429 B2 Matov, et al. [herein “Matov”] teaches combining a generic tooth root with a model of a patient tooth crown to generate a complete tooth model. Matov column 4 lines 5-20 teach adjusting the complete tooth model according to x-ray information including panoramic x-ray imaging. Matov fails to teach a scan model with a scan angle parameter which is calibrated by using a two-dimensional contour.
US patent 8,254,520 B2 Sadakane, et al. [herein “Sadakane”] column 9 lines 46-53 and column 10 lines 1-14 teach extracting dental arch projection data by reference to the x-ray incidence angle to the dental arch. The x-ray incidence angle taught by Sadakane is a scan angle, but it isn’t a parameter which is calibrated for a scan model to simulate the imaging process on the 3D model to generate 2D contours.
US patent 7,245,753 B2 Squilla, et al. [herein “Squilla”] column 6 lines 28-33 teach adjusting the size, shape, and position of teeth of the prosthesis based on a misalignment between an overlay and a 3D model. Squilla column 5 lines 27-60 teach a polynomial fitting process for alignment of an x-ray image and 3D model of teeth. However, calibrating the alignment of the model to the x-ray image is not calibrating a scan model that simulates the imaging process performed by an x-ray imaging device.
US patent 7,156,655 B2 Sachdeva, et al. [herein “Sachdeva”] column 17 lines 3-7 teach a per tooth scaling factor to account for x-ray distortion caused by factors including an x-ray transmission angle. But Sachdeva fails to teach adjusting or calibrating the x-ray transmission angle as a part of a scan model 
Sridhar abstract teaches repositioning uncalibrated 2D radiographs with respect to each other to recover 3D information. Sridhar abstract second paragraph teaches validating the technique by simulating virtual x-ray images. Simulating virtual x-ray images is using a scan model.
US patent 7,080,979 B2 Rubbert, et al. [herein “Rubbert”] column 18 lines 20 et seq. teaches background information on scanner calibration using knowledge of the geometrical arrangement of components including lens and CCD pixels. Rubbert column 51-56 suggests a calibration method that does not require pre-knowledge of dimension of the optical and mechanical components. Rubbert column 31 line 13 et seq. teaches image registration with 2D cross-correlation and frame to frame registration. Rubbert column 42 lines 23-29 teaches a virtual 3D template tooth model. Rubbert column 42 lines 29-36 teach the template tooth model being rotated and scaled to fit point cloud data of the dentition. This registration of the tooth model to the point cloud data is calibrating the tooth model to the point cloud data; but Rubbert fails to teach updating parameters of a scan angle of an x-ray imaging device.
None of these references taken either alone or in combination with the prior art of record disclose “generating […] a scan model that is a mathematical model to simulate the imaging process performed by the x-ray imaging device, […] wherein the one or more parameters comprise a scan angle parameter indicative of a scan angle of the x-ray imaging device; […]; … calibrating the scan model” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        23 January 2021